IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,858


EX PARTE KENNETH BERNARD JACKSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9024128-A IN THE 390TH DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and indecency with a child by contact and sentenced to 50 years' and 20 years'
imprisonment, respectively. 
	Applicant contends that the appellate court erroneously dismissed his appeal as untimely and
that his appellate counsel rendered ineffective assistance because he failed to timely file a notice of
appeal or to take any action to preserve Applicant's right to appeal.
	The trial court has determined that Applicant expressed his desire to appeal but counsel did
not file a notice of appeal.  The trial court has further determined that Applicant tried to file his own
notice of appeal but it was dismissed by the appellate court as untimely.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
in Cause No. 9024128-A from the 390th District Court of Travis County.  Applicant is ordered
returned to that time at which he may give a written notice of appeal so that he may then, with the
aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the sentence had
been imposed on the date on which the mandate of this Court issues.  We hold that, should Applicant
desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.

Delivered: March 5, 2008
Do Not Publish